Third District Court of Appeal
                                State of Florida

                           Opinion filed March 18, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                 No. 3D15-630
                          Lower Tribunal No. 11-28790
                              ________________


                               Candice Wolfson,
                                       Petitioner,

                                          vs.

                               Howard Wolfson,
                                    Respondent.



      A Case of Original Jurisdiction – Prohibition.

      Dirk Lorenzen, for petitioner.

      Karen B. Weintraub, for respondent.


Before SUAREZ, ROTHENBERG, and LAGOA, JJ.

      PER CURIAM.

      Candice Wolfson petitions this Court for a writ of prohibition to prevent the

trial judge from presiding over the parties’ post-dissolution proceeding after the
trial court denied her verified motion to disqualify. We find that the motion for

disqualification was legally sufficient as the trial judge’s comments indicate that

she had prejudged the case. See Barnett v. Barnett, 727 So. 2d 311, 312 (Fla. 2d

DCA 1999) (“While it is well-settled that a judge may form mental impressions

and opinions during the course of hearing evidence, he or she may not prejudge the

case.”). As such, we conclude that the petitioner’s fear of partiality is reasonable,

and we grant the petition. We are confident it will be unnecessary to formally

issue the writ. See Van v. Unifund CCR, LLC, 154 So. 3d 522 (Fla. 5th DCA

2015); Kopel v. Kopel, 832 So. 2d 108 (Fla. 3d DCA 2002); Southeast Bank v.

Capua, 584 So. 2d 101 (Fla. 3d DCA 1991).

      Writ granted.




                                         2